DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
 
Status
This action is in response to the amendment filed on 6/11/2021. Claims 1, 4, 5, 8-13, 19-29 are pending. Claims 1, 4, 5, 8-12, 19, 20, 22 are amended. Claims 23-29 have been added. Claims 6-7, 14-18 have been cancelled.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. The applicant has argued that the claims “involves the processing of transaction database records to assign a business owner tag and execution of a transaction based on the business tag assignment. Such operations cannot be practically performed mentally by a human.” The examiner respectfully disagrees. As claimed the invention is directed to a system for identifying whether an individual who is making a charge is a . 

Claims can recite a mental process even if they are claimed as being performed on a computer. When given its broadest reasonable interpretation, the claims recite a mental process when the claim is performed entirely in the human mind. However, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The broadest reasonable interpretation of the claim in light of the specification shows that the underlying claimed invention is described as a concept that can be performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment and 3)is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.

Even though the applicant has claimed the use of machine learning, as claimed the machine learning in the step of eliminating users by “evaluating, via machine learning, the card transactions for non-linear patterns of behavior exhibited by the user.” The applicant merely uses the machine learning to manipulate and evaluate data. The machine learning is performed by the computer which is merely recited as being used as a tool to perform the steps of the invention. 

The applicant claims that the invention is directed to a practical application. The examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The previous 101 rejection is updated and upheld. The previous 101 rejection is maintained.

The applicant has argued that the claims are “directed to a transaction database and an improved computing device that analyzes and processes records of the transaction database.” The examiner respectfully disagrees. Specifically, it is unclear what the applicant fells the improvement is. The applicant sites portion of the specification, however, the limitations as argued are not claimed, nor do they appear to be an improvement to a database or a computing device. The invention merely manipulates and analyzes data, if anything this would be an improvement to the identified abstract idea not to a technical improvement. The applicant has argued the claims in view of Koninkljke KPN N.V. v. Gemalto M2M GMBH, No. 18-1863 (Fed. Cir. 2019). According to the decision, Once the prior art system generated defective check data for an initial data block with a given systematic error, the system would continue to generate defective check data for subsequent data blocks with the same systematic error, thus allowing these types of errors to persist in the system. The ’662 patent solves this problem by varying the way check data is generated by varying the permutation applied to different data blocks. Varying the permutation for each data block reduces the chances that the same systematic error will produce the same defective check data across different data blocks. Claims 2–4 thus replace the prior art check data generator with an improved, dynamic check data generator that enables increased detection of systematic errors that recur across a series of transmitted data blocks. As with other claims we have found to be patent eligible in prior cases, the appealed claims represent a nonabstract improvement in the functionality of an existing technological process and not simply an abstract idea of manipulating data. In contrast to applicant’s invention applicant’s invention does not involve checking for errors. Applicant’s invention is evaluating data and based on that evaluation removing data. The previous 101 rejection is maintained and updated in view of applicant’s amendments. 

The applicant has amended and successfully argued the claims to overcome the previous 112(a),/1st rejections. The previous 112 (a), 1st rejections are withdrawn. 

The applicant has amended and successfully argued the claims to overcome the previous 112 (b), 2nd rejections. The previous 112(b), 2nd rejections are withdrawn. 

Applicant’s arguments, see pages 26-30 of applicant’s response, filed 6/11/2021, with respect to 103 rejections have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 8-13, 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of identifying consumers with merchant relationship and transaction account provider data to assign a SBO consumer score and process a transaction. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 4, 5, 8-13, 19-29) is/are directed to an abstract idea without significantly more.

Step 1 

(1, 4, 5, 8-13, 21, 22) is/are directed to a method, claim(s) (19, 23-25) is/ are directed to a computer readable medium, and claims(s) (20, 26-29) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.


Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the independent claims recite:

mental process: as drafted, the claim recites the limitation of creating a group of data, eliminating a portion of the data, determining rules, computing a score related to the data, assigning a tag, and executing a transaction which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually manipulating and assigning data. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a 

certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that amounts to either following rules or instructions (analyzing data and generating results, i.e. reviewing transaction account data set details and rewarding SBO score) which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processor, a database, a network host, a transaction network, a distributed storage system, a processor generally linking machine learning, a medium. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, it is viewed that the specification sets forth an improvement in technology, but the claim itself 

For further clarification the Examiner points out that the claim(s) 1, 4, 5, 8-13, 19-29 recite(s) creating a consumer group database, eliminating a subset of consumers from the database, determining rules, computing a score about a consumer, assigning a tag to a consumer, and executing a transaction for a user, which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the use of a computer for creating, eliminating, determining, assigning, and executing which is the abstract idea steps of manipulating data in order to assign a score prior to authorizing a transaction in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. scoring a consumer and executing a transaction).  Using a computer to create, eliminated, determine, assign, and execute merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine information about a user as well as perform a transaction:

[0002] The present disclosure relates to data analytics for transaction data.
[0004]   Large data sets may have challenges. For example, cardholders may frequently hold a business-oriented transaction card, but various merchants may or may not accept the business-oriented transaction card. Similarly, cardholders may hold a consumer-oriented transaction card, but may complete business transactions using the card. These actions confuse and frustrate the identification and categorization of transaction data, and obscure the identity and categorization of real-world entities and individuals behind transactions, while also hampering data analytics.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  


Claims 4, 5, 8-13, 22-29 contain the identified abstract ideas, further narrowing them, with additional element. This merely further limits the claimed analysis of data such as claims 4-5 which further define a model directive, claims 8, 13, 23, 26, 29, which further define probability scores, claims 9-12, 22 which further narrow the claim by analyzing and identifying data, claims 24, 25, 27, 28 which further define data records and prospect data. Therefore, the computer readable program and score calculation application does not improve, nor is any technology or technological process improved, and thus are not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer type.  This is not a technical or technological problem but is rather in the realm of business or transaction management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0053] The various system components discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; and a plurality of databases. Various databases used herein may include: client data; merchant data; financial institution data; and/or like data useful in the operation of the system. As those skilled in the art will appreciate, user computer may include an operating system (e.g., Windows NT®, Windows 95/98/2000®, Windows XP®, Windows Vista®, Windows 7®, OS2, UNIX®, Linux®, Solaris®, MacOS, etc.) as well as various conventional support software and drivers typically associated with computers.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art references Drennan US 20140379386 A1, La Chapelle et al. US 20130262226 A1, Falkenborg et al. US 20120022945 A1, Maitland et al. US 20050197954 A1 teach a processor, a database, a network host, a transaction network, a processor generally linking machine learning, a distributed storage system, a medium in at least Drennan Fig. 1, 3, 6, 7, ¶ 16, 18, 20, 26-30, 38, La Chapelle Fig. 6-11 ¶ 9, 27, 51, 59, 60, 66-70, Falkenborg Fig. 1-9, abstract, ¶ 502, 38, 466, 499, 528-533, Maitland et al. Fig. ¶ 19, 23.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Independent claim 19 and 20 are substantially similar to claim 1 and ineligible for similar reasons. Furthermore, claim 19 and 20 contains the identified abstract idea, further narrowing them, with the additional elements of a computer system, at least one processor, memory, a computer program product, and a computer readable medium, which as above and within the specification is highly generalized, and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above. 

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more. Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 22, 24, 25, 27, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has included language in the claims with regards to traits. The applicant has support in the originally filed disclosure for “After determining that the consumer does not share both SBO and non-SBO traits, the decisioning engine may then determine a SBO likelihood (Step 409A, 409B).” See paragraph 44. The applicant has a mere mention of after a consumer does not share both SBO and non-SBO traits, there is a determination of SBO likelihood. However the applicant claims: 

and identifying traits of the individual user of the transaction account provider that indicate that the individual user shares traits with a business owner or an individual consumer that is not a business owner.
The applicant does not have support in the originally filed disclosure for identifying traits or sharing traits. The applicant has added language into the claims that is not supported by the originally filed disclosure. This is considered new matter. 

Claims 1, 4, 5, 8-13, 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The examiner points the applicant to the in re Wand factors for determining enablement (See MPEP 2164.01a).  These factors are used to determine if the experimentation necessary to practice the invention, as contained in the disclosure, is undue.  They are:
	(A)    The breadth of the claims;
	(B)     The nature of the invention;
	(C)     The state of the prior art;
	(D)     The level of one of ordinary skill;
	(E)     The level of predictability in the art;
	(F)     The amount of direction provided by the inventor;

	(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	An analysis of each of these “Wand” factors is provided in turn.
	
(A)  The breadth of the claims.
	MPEP 2164.08 sets forth that the examiner needs to consider the scope of the claims as a whole in comparison to what is set forth in the specification.  The purpose of this comparison is to ensure that the claims do not provide a broader coverage, when patented, than what is provided in the specification.  In the case where they do provide broader coverage, then the specification is not enabled with respect to that claim. (see MPEP 2164.08 and Amgen v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991) .)  In this case, the steps set forth in the independent claims functionally provide receiving steps for eliminating data, determining rules, computing a score, assigning a tag, and executing a transaction. The claims describe using machine learning for evaluating non-linear patterns of behavior by a user. The claims also describe the use of deterministic rules.
	The specification only contains limited details on a non-linear pattern of behavior. Specifically, “SBO determinations may further leverage text mining on names and addresses to identify SBOs and machine learning methodologies (e.g., gradient boosting decision trees) to identify the 
non-linear patterns of behavior exhibited by cardholders.” The specification merely states that the invention identifies non-linear patterns of behavior but does not define what that is, or how it is done. Therefore, the claimed steps as recited functionally provide for a broader scope and breadth than what 
	The specification only contains limited details on a model directive. Specifically, “A SBO model directive 290 may comprise an SBO score 225, or in various embodiments, may be superseded by a deterministic rules directive 550 which comprises a SBO score 225, as will be discussed further herein.” The specification merely states that the invention includes a model directive but does not define what it is, what the values are that are applied, or what information the model is made of/composed of. Therefore, the claimed steps as recited functionally provide for a broader scope and breadth than what is provided for in the specification.  Thus according to In re Wand factor (A), the disclosure is not enabled.

	(B)     The nature of the invention:
	MPEP 2164.05a sets forth that the examiner needs to consider the nature of the invention in determining enablement.  The purpose of this is to determine what would have been an enabling disclosure at the time of the invention.  The nature of the invention is data analytics for transaction data.  Specifically, analyzing transaction data to determine whether the purchaser is a small business owner. Because of the demonstrated specificity required by the nature of the invention (i.e. how the non-linear patterns of behavior exhibited by cardholders is determined by use of machine learning and the use of a model directive) and the lack of supporting detail in the disclosure, according to In re Wand factor (B), the disclosure is not enabled. 

	(D)     The level of ordinary skill:
		MPEP 2164.05(b) sets forth that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already 
	Although the concept of machine learning and the general concept of non-linear patterns was known in the art at the time of the invention, applicant’s specific method of evaluating, via machine learning, the card transactions for non-linear patterns of behavior exhibited by the user would not have been known to one of ordinary skill.  This determination would have required undue experimentation to determine, what a non-linear pattern of behavior would be and how machine learning could evaluate it.  
	Although the concept of modeling was known in the art at the time of the invention, applicant’s specific method of using a model directive would not have been known to one of ordinary skill.  This determination would have required undue experimentation to determine, what a model directive would be, what information it would contain, and how it is created or scored.  Therefore, according to In re Wand factor (D), the specification is not enabled.

	(E)     The level of predictability in the art:
	MPEP 2164.03 sets forth that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”  The level of predictability is important because it determines how much information needs to be explicitly stated in the application.  
	In this case, while the idea of non-linear patterns would be known, however, the non-linear patterns of behavior would be not known. The applicant does not define what the non-linear patterns would be, or how the machine learning would occur in view of the data that is not given. Therefore as it 
Further, while the idea of modeling would be known, a model directive would be not known. The applicant does not define what the model would be, or how the model would be specific to only a small business owner category in view of the data that is not given. Therefore as it is currently disclosed in the instant application, a person of ordinary skill in the art would require undue experimentation to determine said preference information. According to In re Wand factor (E), the specification is not enabled.

	(F)     The amount of direction provided by the inventor;
	MPEP 2164.03 sets forth that “The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”
	In this case the determination information provided by the invention, namely the how to evaluate, via machine learning, the card transactions for non-linear patterns of behavior exhibited by the user, is lacking from the inventor(s) as to how to make and use this concept.  Since the amount of information directed to this limitation merely states “SBO determinations may further leverage text mining on names and addresses to identify SBOs and machine learning methodologies (e.g., gradient boosting decision trees) to identify the non-linear patterns of behavior exhibited by cardholders” and “A SBO model directive 290 may comprise an SBO score 225, or in various embodiments, may be superseded by a deterministic rules directive 550 which comprises a SBO score 225, as will be discussed further herein” without stating how the data (behavior patterns, model directive) is determine the 

(G)     The existence of working examples;
	MPEP 2164.02 sets forth that “the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA1970).
 	The lack of a working example is a factor to be considered when the prior art is unpredictable and undeveloped.  As discussed above, the art of evaluating, via machine learning, the card transactions for specifically non-linear patterns of behavior exhibited by the user and the model directive is not known.  While the specification provides limited information in paragraphs 32 and 40 of the originally filed disclosure the number of examples to practice the invention, in its entirety for its stated purpose, are lacking.  The absence of examples in the specification would thus require one of ordinary skill in the art to engage in undue experimentation to determine a preferred content type.  Therefore, according to In re Wand factor (G), the disclosure is not enabled.

	(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	MPEP 2164.06 sets forth that " The test is not merely quantitative, since a
considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. ’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).”


	The applicant is claiming limitations that are not fully supported in the specification in a way that would allow someone to make or use the invention. Accordingly, because the disclosure of the invention fails on each of the In re Wand factors as discussed above with respect to requiring undue experimentation, the disclosure of the instant application is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 8-13, 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 19 and 20 the phrase "non-linear patterns of behavior exhibited by the user" renders the claim indefinite because it is unclear what specifically the applicant is claiming. It is unclear 

The dependent claims inherit the rejections of the claims from which they depend. 

Pertinent art to consider includes SIVASHANMUGAM et al. US 20140337171 A1, Falkenborg et al. (US 20130151388 A1), Falkenborg et al. (US 20120022945 A1), and Maitland (US 20050197954 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683